Citation Nr: 0412332	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  99-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for a neck disability.  

2.	Entitlement to service connection for a right shoulder 
disability.  

3.	Entitlement to an increased disability rating for a 
postoperative left inguinal hernia, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board January 2001.  

The veteran testified at a Video-conference hearing at the RO 
before a member of the Board in January 2002.  The Veterans 
Law Judge who conducted that hearing is no longer employed by 
the Board and, in April 2003, the veteran was notified that 
he has the right to an additional hearing.  He has not 
responded to that notification and the Board will proceed 
with the adjudication of the claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2002, the Board informed the veteran of the 
information and medical evidence necessary to substantiate 
this claim, in compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 
2002).  The United States Court of Appeals for the Federal 
Circuit has, however, recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representation.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Moreover, the mail was returned to the Board as 
undelivered.  It is noted that the claims file includes an 
second address for the veteran, in addition to the post 
office box to which this information was sent.  A remand in 
this case is now required for compliance with the notice 
provisions contained in the VCAA.  

In addition, the Board conducted additional development in 
this matter, pursuant to 38 C.F.R. § 19.9(a)(2).  Some, but 
not all, of the development requested has been completed.  
Additional evidence has been received into the record that 
the RO has not had the opportunity to review in conjunction 
with the veteran's claim.  Pursuant to aforementioned 
decision by the Federal Circuit Court of Appeals, the case 
must be remanded to the RO for review of the evidence in the 
first instance.  (Id).  

It is further noted that review of the evidence of record 
indicates that the veteran is in receipt of Social Security 
benefits.  Records pertaining to the award of such benefits 
by the Social Security Administration (SSA) have not been 
associated with the record certified for appellate review.  
Such records may be of significant probative value in 
determining whether service connection for the disabilities 
at issue may be granted.  The duty to assist requires the VA 
to attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such records.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).  
Thus, the RO must request complete copies of the SSA records 
utilized in awarding the veteran disability benefits.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ascertain, if possible, 
the veteran's correct mailing address.  
The claims file should be reviewed so that 
all notification and development action 


required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should, after obtaining any 
necessary consent, request medical records 
of Thomas S. Roberts, M.D., Conway 
Orthopedic Clinic, 552 Locust Street, 
Conway, Arkansas 72032; C. Clay Lamey, 
D.C., P.O. Box 506, Conway, Arkansas 
72033-1506; and Mediquick, address 
unknown.   

3.  The RO should contact SSA and request 
copies of all treatment records utilized by 
that Administration in the adjudication of 
the veteran's disability claim.  

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




